DETAILED ACTION
This communication is in response to the claims filed on 11/12/2021
Application No: 16/629,282.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for allowance
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 15 distinguish features are underlined and summarized below:
	A method used in a wireless local area network (WLAN), the method performed by a station (STA) and comprising:

entering a wake-up radio (WUR) on state in which the STA is able to receive a WUR frame;

receiving a WUR wake-up frame from an access point (AP) during the WUR on state;

turning on a primary connectivity radio (PCR) of the STA based on the WUR wake-up frame; and 
 

determining to enter a WUR off state from the WUR on state based on whether the STA completes a frame exchange with the AP through the PCR.

 
 
The representative claim 23 distinguish features are underlined and summarized below: 
A station (STA) in a wireless local area network (WLAN), comprising:
 a transceiver including a wake-up radio (WUR) receiver and a primary connectivity radio (PCR) transceiver; and 
a processor configured to control the transceiver,
 wherein the processor is further configured to: 
enter a WUR on state in which the WUR receiver is able to receive a WUR frame; 
receive, via the WUR receiver, a WUR wake-up frame from an access point (AP) during the WUR on state;
 turn on the PCR transceiver based on the WUR wake-up frame; and 
determine to enter a WUR off state from the WUR on state based on whether the STA completes a frame exchange with the AP through the PCR.


Applicant's independent claim 15 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 23 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

 Prior Art References
The closest combined references of Thomas, MIN and MONTEMURRO teaches following:
Thomas (US 20110058510 A1) teaches methods and apparatuses for operating a wireless mobile station configured to communicate with a wireless access point. A sleep state may be maintained in which a radio frequency (RF) radio in the wireless mobile station is in a low power state. The wireless station may use a plurality of sleep states, each with a different sleep timer period based upon recent network activity. In one embodiment, a device may have two sleep states with two sleep timers, and in another embodiment a device may have three sleep timers for three sleep states. The first sleep time may be started for a first sleep state and to determine when to awake the device to determine whether there is any network activity. The device then determines whether a first period of network inactivity has occurred and, if so, it starts a second sleep timer for a second sleep state in response to determining that the first period of network inactivity has occurred. The method can further include determining whether a second period of network inactivity has occurred and, in response to determining that a second period of network inactivity has occurred, the device starts a third sleep timer for a third sleep state.

MIN (US 20170280498 A1) teaches that Mobile platform power management is an important problem especially for battery-powered small form factor platforms such as A wake-up packet scheduler, a packet manager and a padding manager interact and cooperate to insert at least one wake-up packet on a sub-channel in a padding area after a data frame, the wake-up packet usable by a low-power wake-up radio in, for example, an IEEE 802.11 wireless communication environment. 

MONTEMURRO (US 20180255422 A1) teaches a method at a wireless station for receiving an out-of-band wakeup trigger, the method including receiving, at the wireless station, a message from an access point, the message providing an indication that the access point supports out-of-band signaling; associating with the access point over a first radio technology; establishing a connection with the access point using a second radio technology; entering a sleep state for a radio using the first radio technology; and upon receiving a wakeup trigger over the connection using the second radio technology, waking up the radio for the first radio technology for communication with the access point. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
 entering a wake-up radio (WUR) on state in which the STA is able to receive a WUR frame;
receiving a WUR wake-up frame from an access point (AP) during the WUR on state;
turning on a primary connectivity radio (PCR) of the STA based on the WUR wake-up frame; and 
determining to enter a WUR off state from the WUR on state based on whether the STA completes a frame exchange with the AP through the PCR.

Thomas teaches that a sleep state may be maintained in which a radio frequency (RF) radio in the wireless mobile station is in a low power state. However Thomas failed to teaches one or more limitations including,
entering a wake-up radio (WUR) on state in which the STA is able to receive a WUR frame;
receiving a WUR wake-up frame from an access point (AP) during the WUR on state;
turning on a primary connectivity radio (PCR) of the STA based on the WUR wake-up frame; and 
determining to enter a WUR off state from the WUR on state based on whether the STA completes a frame exchange with the AP through the PCR.

	MIN and MONTEMURRO alone or combined failed to cure the deficiency of Thomas.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for transmitting/receiving PCR unicast data generated after a wake-up frame more efficiently and correctly and a device therefor. According to an embodiment of the present disclosure, an AP can signal PCR unicast data generated after a wake-up frame through WUR in a state in which whether an STA turns on PCR cannot be confirmed because the STA that has turned on PCR monitors WUR for a predetermined period of time, and thus transmission and reception of the PCR unicast data can be performed more efficiently and correctly.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645